                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                   )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.:   3:19-CR-112-TAV-HBG-1
                                            )
DERRICK SMITH,                              )
                                            )
             Defendant.                     )


                                        ORDER

      This criminal case is before the Court on the Report and Recommendation entered

by United States Magistrate Judge H. Bruce Guyton on October 17, 2019 (the “R&R”)

[Doc. 15]. In the R&R, Judge Guyton finds: the defendant is fully capable and competent

to enter an informed plea; the plea is made knowingly and with full understanding of

each of the rights waived by defendant; the plea is made voluntarily and free from any

force, threats, or promises, apart from the promises in the plea agreement; the defendant

understands the nature of the charge and penalties provided by law; and the plea has a

sufficient basis in fact. Judge Guyton recommends that defendant’s guilty plea to the

single count in the indictment be granted and accepted and that this Court adjudicate

defendant guilty of the charge set forth in the indictment.       Judge Guyton further

recommends that defendant remain on release pursuant to the terms and conditions of the

July 31, 2019 Order Setting Conditions of Release [Doc. 6] until sentencing in this

matter. He states that the government does not oppose. There have been no timely

objections to the R&R, and enough time has passed since the filing of the R&R to treat
any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);

Fed. R. Crim. P. 51.

       After a careful review of the R&R, the Court is in agreement with Judge Guyton’s

analysis and recommendation, which the Court adopts and incorporates into its ruling.

Therefore, the Court ACCEPTS IN WHOLE the R&R [Doc. 15], and the Court

ACCEPTS defendant’s guilty plea to the single count in the indictment, ADJUDGES

defendant guilty of the charge set forth in the indictment, and ORDERS that defendant

will remain on release pursuant to the terms and conditions of the July 31, 2019 order

[Doc. 6] until sentencing in this matter.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                            2
